Case 1:20-cv-02378-KAM-CLP Document 50 Filed 12/02/20 Page 1 of 6 PageID #: 541




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT NEW YORK

                                                 )
 Fantasia Distribution, Inc.                     )
                                                 )
                           Plaintiff,            )
                                                 )      Civil Action No. 1:20-cv-2378-KAM-CLP
                           v.                    )
                                                 )
 Myle Vape, Inc., et al.                         )
                                                 )
                           Defendants.           )
                                                 )


                             PLAINTIFF FANTASIA`S ANSWER TO
                           DEFENDANT`S ROMEO COUNTERCLAIMS

           Plaintiff Fantasia Distribution, Inc., hereby responds to the Counterclaims of Defendant

 Romeo Vapors, Inc. as follows:

           1.     Denied to the extent that this is an action for federal trademark infringement,

 unfair competition, and unfair business practices arising under the Trademark Act of 1946, 15

 U.S.C. § 1051 et seq. and for unfair competition under New York Law.

           2.     Plaintiff admits that Romeo Vapors, Inc. admits that Romeo is a New York

 Corporation with its principal place of business in New York.

           3.     Admitted that this Court has personal jurisdiction over the parties to this action

 and venue is proper, including as to Defendant Romeo.

           4.     Admitted that this Court has personal jurisdiction over the subject matter of this

 action.

           5.     Admitted that on May 28,2020 Fantasia filed a complaint in this action, Case No.

 Civil Action No. 1:20-cv-02378-KAM-CLP
Case 1:20-cv-02378-KAM-CLP Document 50 Filed 12/02/20 Page 2 of 6 PageID #: 542




        6.      Denied. Fantasia admits that Fantasia is the owner of a federal trademark

 registration, Reg. No. 4,600,173, issued by the PTO on September 9, 2014, for the standard

 character “ICE”, under classes 30 “Electronic hookah liquid (e-liquid) consisting of flavorings in

 liquid form used to fill electronic hookahs or electronic hookah cartridges; Vapor liquid

 consisting of flavorings in liquid form used to fill electronic cigarette vaporizers or vaporizing

 cigarette cartridges”, and 34 “Hookah tobacco; Herbal molasses; Herbs for smoking; Molasses

 tobacco; Smoking molasses; Shisha; Vapor stones for electronic hookahs; Electronic hookahs;

 Cartomizers, namely, combination electronic cigarette refill cartridges sold empty and atomizers,

 sold as a component of electronic cigarettes”.

        7.      Denied. Fantasia admits that Fantasia is the owner of a federal trademark

 registration, Reg. No. 4,600,173, issued by the PTO on September 9, 2014, for the standard

 character “ICE”, under classes 30 “Electronic hookah liquid (e-liquid) consisting of flavorings in

 liquid form used to fill electronic hookahs or electronic hookah cartridges; Vapor liquid

 consisting of flavorings in liquid form used to fill electronic cigarette vaporizers or vaporizing

 cigarette cartridges”, and 34 “Hookah tobacco; Herbal molasses; Herbs for smoking; Molasses

 tobacco; Smoking molasses; Shisha; Vapor stones for electronic hookahs; Electronic hookahs;

 Cartomizers, namely, combination electronic cigarette refill cartridges sold empty and atomizers,

 sold as a component of electronic cigarettes”.

        8.      Denied to the extent that U.S. Trademark Registration 4,600,173, together with

 Reg. No. 3,998,201, issued by the PTO on July 19 2011, for the standard character “ICE”, under

 class 34 “Hookah tobacco; Molasses tobacco; Smoking tobacco; Tobacco”,as the “ICE Marks”.
Case 1:20-cv-02378-KAM-CLP Document 50 Filed 12/02/20 Page 3 of 6 PageID #: 543




           9.    Denied to the extent that Fantasia asserts that Fantasia has a legal right to exclude

 others, including Romeo, from using the word “ICE” and “PINK LEMONADE” as marks, as

 opposed to “as descriptions of flavors for e-cigarette or vaping products”.

           10.   Admitted that, among other assertions, Fantasia asserts that Romeo infringed and

 has been infringing on the ICE Registration, and has asserted claims for federal trademark

 infringement against Romeo.

           11.   Denied to the extent that there seems to be no explicit assertion by Defendant

 Romeo to this effect.

           12.   Denied.

           13.   Admitted to the extent that Fantasia filed a combined Section 8 & 15 declaration

 for Reg. NO. 4,600,173.

           14.   Denied.

           15.   Denied. Fantasia admits that Fantasia uses the mark in commerce on or in

 connection with goods containing “Molasses” or with “Tobacco”.

           16.   Denied.

           17.   The screenshot provide by Defendant does not show a search result, and it is

 unclear what Defendant refers to as “Fantasia E-Bowl system”. The allegations are, therefore,

 denied.

           18.   It is unclear what Defendant refers to as “Fantasia E-Bowl Kit system” and

 “disposable cartomizers”, and whether the screenshot shows what it purports to show. The

 allegations are, therefore, denied.

           19.   Denied. It is unclear what Defendant refers to as “disposable cartomizers” and

 “Fantasia E-Bowl Kit”. The allegations are, therefore, denied.
Case 1:20-cv-02378-KAM-CLP Document 50 Filed 12/02/20 Page 4 of 6 PageID #: 544




         20.     This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required.

         21.     This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required. This paragraph also includes speculations to

 which no response is required.

         22.     This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required. This paragraph also includes speculations to

 which no response is required.

         23.     This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required.

         24.     Denied. This paragraph sets forth Defendant’s legal conclusions, interpretations

 and questions of law to which no response is required.

         25.     Denied. This paragraph sets forth Defendant’s legal conclusions, interpretations

 and questions of law to which no response is required.

         26.     Paragraph 26 contains assertions to which no response is required.

         27.     Denied.

         28.     Denied. Although some manufacturers and distributors use the “ICE” in a

 infringing manner, Plaintiff is unaware of the “hundreds” of them using “ICE” or “ICED”, and

 therefore, denies it.

         29.     Denied.

         30.     Denied.
Case 1:20-cv-02378-KAM-CLP Document 50 Filed 12/02/20 Page 5 of 6 PageID #: 545




        31.     Denied. Plaintiff admits that there is an actual and justiciable controversy between

 Romeo, on the one hand, and Fantasia, on the other hand, and that Fantasia has sued Romeo for

 infringing Plaintiff’s marks.

        32.     Denied to the extend that 15 U.S.C. 1119 provides: “In any action involving a

 registered mark the court may determine the right to registration, order the cancelation of

 registrations, in whole or in part, restore canceled registrations, and otherwise rectify the register

 with respect to the registrations of any party to the action. Decrees and orders shall be certified

 by the court to the Director, who shall make appropriate entry upon the records of the Patent and

 Trademark Office, and shall be controlled thereby”.

                33.     Denied.

        34.     Paragraph 34 contains assertions to which no response is required.

        35.     This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required. This paragraph also includes speculations to

 which no response is required.

        36.     Denied.

        37.     The meaning of “literally” in paragraph 27 is uncertain. The allegations are,

 therefore, denied. Plaintiff admits that it sells smoking tobacco products bearing the mark “ICE”.

        38.     Denied. Plaintiff lacks knowledge or information sufficient to form a belief about

 the truth of the allegations in Paragraph 38 of the Complaint as to “lip balm, cookies and

 chewing gums”.

        39.     Denied. Additionally, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.
Case 1:20-cv-02378-KAM-CLP Document 50 Filed 12/02/20 Page 6 of 6 PageID #: 546




        40.     Denied. Additionally, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.

        41.     Denied.


 Dated: December 2, 2020                                     Respectfully submitted,

                                                              /s/ Luiz Felipe de Oliveira
                                                             Joseph J. Zito
                                                             Luiz Felipe Oliveira
                                                             DNL Zito Castellano
                                                             1250 Conn. Ave., NW, Suite 700
                                                             Washington, DC 20036
                                                             jzito@dnlzito.com
                                                             loliveira@dnlzito.com
                                                             (202) 466-3500




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing Answer to Counterclaims was filed
 via the Court's CM/ECF System and was served upon all counsel of record thereby, on
 December 2, 2020


                                              /s/ Luiz Felipe de Oliveira
                                              Luiz Felipe de Oliveira
